Citation Nr: 1526737	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-07 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether the portion of the rating decision, dated February 26, 1992, denying service connection for hepatitis contained clear and unmistakable error (CUE).

2. Whether the portion of the rating decision, dated January 15, 1993, denying service connection for seizures contained CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a July 2014 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran filed a Notice of Disagreement (NOD) with the February 26, 1992 rating decision, denying service connection for hepatitis C, but VA did not acknowledge this filing. The representative further noted that the Veteran filed a claim to reopen service connection for hepatitis in February 2002 and that VA granted service connection for the disorder in an October 2002 rating decision. The representative argued that VA committed CUE by not granting service connection for that disorder prior to February 28, 2002. The Board notes that this argument is irrelevant as to the claim on appeal, specifically whether the portion of the rating decision dated February 26, 1992 denying service connection for hepatitis contained CUE. However, it does raise a separate claim as to whether the rating decision dated October 28, 2002, assigning an effective date of February 28, 2002 for the grant of service connection for hepatitis, contained CUE. Since the Board does not have jurisdiction over that issue, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In the July 2014 IHP, the representative also noted that, in March 2006, the RO issued an administrative decision, finding that VA had overpaid the Veteran for the periods of August 19 to 26, 2004, and September 28 to October 24, 2004 because he was found to be a fugitive felon at the time. The representative correctly noted that the Veteran had filed a March 2006 NOD regarding that decision. The representative then stated that, as the RO had never issued a Statement of the Case (SOC) regarding the propriety of the reduction of payments due to the Veteran's fugitive felon status, the Board should remand that issue to the AOJ for the issuance of a SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). The Board notes that the record of evidence contains a July 2006 SOC, issued in response to the March 2006 NOD, affirming the RO's March 2006 administrative decision. As the Veteran did not file a timely Substantive Appeal to the Board following the issuance of the July 2006 SOC, the issue of the propriety of the reduction of the Veteran's compensation based on his fugitive felon status is no longer on appeal. Therefore, the Board does not have jurisdiction to take any action regarding that matter. 

The Veteran initially requested a hearing before the Board to be held in Washington, DC, but later withdrew that request in writing. 


FINDINGS OF FACT

1. A rating decision issued by the RO on February 26, 1992, in pertinent part, denied the Veteran's claim for hepatitis. 

2. The correct facts, as they were known at that time, were before the adjudicator at the time of the February 1992 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied.

3. A rating decision issued by the RO on January 15, 1993, in pertinent part, denied the Veteran's claim for seizures. 

4. The correct facts, as they were known at that time, were before the adjudicator at the time of the January 1993 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSIONS OF LAW

1. The rating decision, dated February 26, 1992, denying service connection for hepatitis did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. 
§ 3.105(a) (2014).

2. The rating decision, dated January 15, 1993, denying service connection for seizures did not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. 
§ 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Here, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

CUE

Pursuant to 38 C.F.R. § 3.104(a) (2014), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. 
§ 5108 (West 2014). An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 
38 U.S.C.A. §§ 210(c), 7103 (West 2014). 

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court has provided a three-part test to determine if there was CUE in a prior decision, listing as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App. 92, 95 (1995). A mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

A breach of VA's duty to notify and assist likewise does not constitute CUE. See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Hepatitis

In November 1991, the Veteran filed a claim for service connection for hepatitis. In attempting to assist the Veteran, the RO scheduled a February 1992 VA medical examination to determine the nature and etiology of the claimed hepatitis disorder. The Veteran did not appear for the examination. In a February 26, 1992 rating decision, the RO, in pertinent part, denied service connection for hepatitis. In that decision, the RO explained that the service treatment records showed that the Veteran was treated in June 1977 for an instance of acute viral hepatitis that had resolved without residuals or further treatment prior to separation from service. As the record of evidence contained no evidence of a current hepatitis disorder or residuals from the in-service hepatitis, the RO denied the Veteran's claim. 

The Veteran essentially contends that he was experiencing viral hepatitis at the time of the issuance of the February 1992 rating decision and that VA committed CUE by failing to provide him with an examination. The Veteran, in several letters, has admitted that he was incarcerated at the time of the scheduled February 1992 examination, but has insisted that VA had a duty to provide him with an examination prior to denying his claim. In an April 2009 statement, the Veteran wrote that "regardless of what medical records indicated Veteran was required to have a Medical Exam." The Veteran also stated that, had the RO reviewed a January 1993 medical record from Dr. K. (initial used to protect privacy) prior to making its decision, VA would have granted service connection for hepatitis. 

Reviewing the evidence, the Board notes that, in filing his claim, the Veteran listed an apartment in Cincinnati, Ohio as his address of record. The RO subsequently sent both notices, to include those regarding the scheduled February 1992 VA medical examination, and the February 1992 rating decision to that address. In March 1992, after both the date of the missed examination and the issuance of the rating decision, the Veteran first advised the RO that he had been incarcerated over the previous two months. As the Veteran did not advise the RO of either his actual address or his incarceration prior to the missed examination date, the Veteran did not have good cause to miss the examination. More importantly, the failure on VA's part to provide an examination is a failure of the duty to assist the Veteran in the development of his claim. A breach of VA's duty to assist does not constitute CUE. See Crippen, 9 Vet. App. at 418; Caffrey 6 Vet. App. at 383-84. As the Veteran claims that the February 1992 rating decision contains CUE because the Veteran was not provided with an examination prior to the decision's issuance, the Veteran's claim must fail. 

The Veteran also stated that the RO should have reviewed a January 1993 medical record from Dr. K. prior to making its decision. Initially, the Board notes that the RO could not have committed CUE in writing a February 1992 rating decision by failing to consider a document that was created nearly a year later. Moreover, the January 1993 document in question, specifically an addendum to a December 1992 VA medical examination report regarding the Veteran's seizure disorder, makes no reference to hepatitis and, therefore, is irrelevant. 

At the time of the issuance of the February 1992 rating decision, the RO denied the Veteran's claim because the record contained no objective evidence of a current hepatitis disorder or residuals of the Veteran's in-service hepatitis. The Board finds that the correct facts, as they were known at that time, were before the adjudicator at the time of the February 1992 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied. Therefore, the Veteran's claim for CUE regarding that decision is denied. 

Seizures

In a January 15, 1993 rating decision, the RO, in pertinent part, denied service connection for seizures due to a lack of objective evidence indicating a link between the Veteran's claimed seizure disorder and service.

In the July 2014 IHP, the Veteran's representative argued that, in December 1992 VA medical examination report of record at the time of the January 1993 rating decision, the Veteran reported having experienced seizures since service. The representative argued that the RO had a duty to attempt to procure those records prior to issuing any decision on his claim for service connection. The representative also stated that, as the December 1992 VA medical examination report did not contain any opinion regarding the etiology of the Veteran's seizure disorder, the RO had a duty to procure such an opinion prior to issuing a rating decision. The Board notes that a failure to provide an adequate examination or to procure records is a failure of the duty to assist, which cannot be used as the basis for a finding of CUE. See id. Therefore, the representative's contentions regarding the procurement of records or the adequacy of the examination are insufficient to allow for a finding of CUE. 

The Veteran's representative also contended that the RO committed CUE by failing to consider the Veteran's lay statements, indicating that he had experienced seizures during and after service. In the January 1993 rating decision, the RO specifically noted the Veteran's lay statements and still denied service connection for seizures, finding that the lack of objective medical evidence indicating a relationship between the disorder and service had more probative value that the Veteran's lay assertions. A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. See Luallen, 8 Vet. App. at 95. 

In an April 2009 statement, the Veteran stated that the RO committed CUE by failing to review a January 1993 medical record from Dr. K. The January 1993 medical record to which the Veteran is referring is, in fact, an addendum to the December 1992 VA medical examination report. In that report, the examiner diagnoses the Veteran as having a seizure disorder, by history. The Board notes that the January 1993 rating decision does not make any references to the January 1993 addendum. In a subsequent February 1993 rating decision, reconsidering and denying the Veteran's claim, the RO noted that it had received VA treatment records since the issuance of the January 1993 rating decision, to potentially include the January 1993 addendum. 

However, even though the RO did not refer to the January 1993 addendum in the January 1993 rating decision, the RO had constructive possession of the addendum at the time of the decision's issuance. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). More importantly, the Veteran, as the moving party, has the burden of showing how the how the outcome of the January 1993 rating decision would have manifestly changed had the RO considered the supposedly missing evidence at the time of the January 1993 rating decision. In his April 2009 statement, the Veteran suggested that, had the RO considered the January 1993 addendum, he would have been granted service connection for seizures in January 1993. However, in the February 1993 rating decision, the RO again denied the claim for service connection for seizures and specifically referenced the January 1993 addendum in its discussion of the evidence. Even if the RO did not consider the January 1993 addendum in it is January 1993 decision, seeing as how the claim was denied again upon reconsideration, it is far from absolutely clear that a different result would have ensued the RO considered it at that time. Therefore, any error in failing to consider the January 1993 addendum in making the January 1993 rating decision cannot be considered clear and unmistakable.  38 C.F.R. § 20.1403(c).

As the record does not indicate that the January 15, 1993 decision contains CUE, the Veteran's claim must be denied. 


ORDER

The portion of the rating decision dated February 26, 1992 denying service connection for hepatitis did not contain CUE and that appeal is denied. 

The portion of the rating decision dated January 15, 1993 denying service connection for seizures did not contain CUE and that appeal is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


